Citation Nr: 1018728	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
residuals, status post anterior cruciate ligament 
reconstruction, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in August 2009, and 
a substantive appeal was received in October 2009.

This matter was previously before the Board in July 2009.  At 
that time, a remand was ordered to provide the Veteran with a 
statement of the case.  In April 2009, the Veteran testified 
at a Board hearing; a transcript of this proceeding is 
associated with the claims file.

In March 2010, the Veteran also testified at a Board video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this proceeding is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
prior to final appellate review with regard to the Veteran's 
claim for entitlement to a rating in excess of 10 percent for 
residuals, status post anterior cruciate ligament 
reconstruction, right knee.

The Board notes that the Veteran was provided a VA 
examination in October 2009 in connection with his claim for 
entitlement to a rating in excess of 10 percent for 
residuals, status post anterior cruciate ligament 
reconstruction, right knee; however, the Veteran declined to 
have his right knee evaluated or to give a history for his 
right knee.  During the March 2010 Board hearing, the Veteran 
testified that he had a misunderstanding during the October 
2009 VA examination, and that he did not intend to refuse the 
examination.  The Veteran further requested that he be 
rescheduled for another examination.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims, and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  Although the Veteran was last afforded a 
VA examination in October 2009 in connection with this 
appeal, the Board believes that additional development is 
necessary in order to ensure a current and complete record 
for appellate review.  The duty to assist includes having a 
thorough and contemporaneous medical examination.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of 
VA's duty to assist in a case involving a claim for higher 
rating include the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one).  Given the 
circumstances, the Board believes that further development of 
the case is appropriate to assist the Veteran.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this regard, 
the Board emphasizes that while VA has a duty to assist the 
Veteran in the development of his claim, the Veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Finally, the Board notes that the Veteran submitted 
additional post-service treatment records since the December 
2009 supplemental statement of the case.  This evidence will 
undergo preliminary review by the AMC/RO during the course of 
the remand actions directed below. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
residuals, status post anterior cruciate 
ligament reconstruction, right knee.  It 
is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  All special tests and 
clinical findings should be clearly 
reported to allow for application of VA 
rating criteria.  The examiner should also 
report the point (in degrees) that any 
range of motion is limited by pain.  Any 
additional functional loss due to 
weakness, fatigue and/or incoordination 
should be reported, to include an estimate 
of any additional limitation of motion 
during flare-ups.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report. 

2.  Thereafter, the AMC/RO should read the 
examination report obtained, and ensure 
that all requested findings and opinions 
have been answered.

3.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the record and 
determine whether a higher rating for 
residuals, status post anterior cruciate 
ligament reconstruction, right knee is 
warranted.  The Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANTHONY MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


